Biggs, J.
— On the fifth day of June, 1896, the plaintiff instituted' an attachment suit in the circuit court against James A. Marre, John Marre and Antonio Valessario, to recover the sum of $566.13. The defendants were personally served with notice of the suit and D. I. Neudorf was summoned as garnishee. Neudorf made the following answer to the interrogatories filed by the plaintiff:
*568Añ£he^ o£ sar‘ *567“Now comes D. T. Neudorf, defendant garnishee in the entitled cause, and in answer to the interrogatories propounded by plaintiff, states that he was summoned as garnishee on June 5th, 1896; that he has no property *568of any kind belonging to the defendants or either of them, and is not indebted in any way, shape, form or manner to defendants or either of them, except as below stated; that a certain policy of insurance against windstorms and cyclones was executed about May 25th, 1896, to insure certain buildings at a summer resort known as ‘Forest Park Highlands’ (conducted by the firm hereinafter named) in favor of Antonio Vallessario arid John Marre, lessees, loss, if any, payable to James A. Marre, trustee, which policy was turned over and assigned to D. Ind. Neudorf, about same time, to hold same for the benefit of James A. Marre, to secure advancements that said Marre had made, as this garnishee was informed and believed; what interest each of said three parties, Valessario, John Marre and James Marre possessed therein the defendant garnishee has not sufficient information to say; that on May 27th, 1896, there was a loss on said policy; that Antonio Valessario and John Marre, who this defendant is informed and so avers constituted the sole partners of a firm doing business under the name of ‘Forest Park Highlands’ made a general assignment for the benefit of creditors to D. I. Neudorf, who qualified as such and is still acting as such, in the inventory of which assignment he included among the assets the said unliquidated claim for said loss; that he thereafter under the sanction of the court recovered by compromise, the sum of $1,498.50 which he holds as such assignee and has accounted for as such. "Wherefore defendant submits to the court whether he is indebted to either of defendants, and, having fully answered asks for a reasonable allowance for his cost and attorneys fees.”
*569judgment. *568The matter was submitted to the court on the foregoing answer and the finding was for Neudorf. The *569plaintiff has appealed. It eontends that under the answer it was entitled to a judgment against the garnishee for the amount of its debt. The answer of the garnishee is exceedingly indefinite and unsatisfactory. The plaintiff ought to have excepted to it for insufficiency (R. S. 1889, sec. 5233). It appears from the answer that the loss under the policy occurred prior to the institution of plaintiff’s suit; that soon thereafter John Marre and Antonio Valessario, who were the owners of the insured property, made a general assignment and Neudorf was appointed assignee, and that as such assignee he collected from the insurance company $1,498.50.
It is also stated that prior to the loss the policy of insurance was assigned to Neudorf as trustee to secure James A. Marre in advancements made by him to John Marre and Yalessario, but the amount of these advancements is nowhere stated. It will also be observed that the date of the general assignment is not given. It is clear that if the general assignment antedated the attachment, that portion of the insurance money which rightfully belonged to the assigned estate was not subject to garnishment, as there is no pretense that the general assignment to Neudorf was fraudulent. But how was the circuit court to determine that question of fact? Again, it may be conceded that the money, in the hands of Neudorf to the extent of the advancements made by James A. Marre, was subject to plaintiff’s garnishment. The difficulty is that there is no evidence as to the amounts advanced, or that they had not been repaid. It is obvious that there is no data in this record upon which the circuit court could have constructed a judgment for the plaintiff. It could not do otherwise than dismiss the proceeding.
With the concurrence of the other judges the judgment of the circuit court will be affirmed. It is so ordered.
All concur.